Name: Commission Implementing Regulation (EU) NoÃ 948/2012 of 15Ã October 2012 repealing Regulation (EC) NoÃ 1180/2008 establishing a system for the communication of information on certain supplies of beef, veal and pigmeat to the territory of the Russian Federation
 Type: Implementing Regulation
 Subject Matter: information and information processing;  animal product;  trade policy;  trade;  Europe
 Date Published: nan

 16.10.2012 EN Official Journal of the European Union L 282/39 COMMISSION IMPLEMENTING REGULATION (EU) No 948/2012 of 15 October 2012 repealing Regulation (EC) No 1180/2008 establishing a system for the communication of information on certain supplies of beef, veal and pigmeat to the territory of the Russian Federation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 170 and 192, in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 1180/2008 (2) provides for a system of communication of information between the operators and the competent authorities of the Member States, as well as between the Members States, the Commission, represented by the European Anti-Fraud Office (OLAF) and the Russian authorities in relation to the exports of certain beef, veal and pigmeat products to the Russian Federation, for which a refund is applied for. The aim of that system is to trace the exports concerned and detect cases where the refund is not due and must be recovered. (2) As mentioned in recital 5 of Regulation (EC) No 1180/2008 the application of that Regulation will have to be evaluated after a significant period of operation. The Commission has evaluated the application of Regulation (EC) No 1180/2008 and has reached the conclusion that due to repetitive technical problems which could not be solved satisfactorily, the system of communication of information has not reached the level of performance required for being an efficient tool against undue payment of export refund. In addition, the voluntary use of the system by exporters has decreased considerably over the years. (3) Therefore the system of communication of information established by Regulation (EC) No 1180/2008 should be abolished and Regulation (EC) No 1180/2008 should be repealed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Repeal Regulation (EC) No 1180/2008 is repealed. Article 2 Entry into force and application This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 December 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 319, 29.11.2008, p. 44.